           Case 4:18-cv-04488 Document 1 Filed in TXSD on 11/28/18 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


    LISA L. JONES,                                     CIVIL ACTION

    Plaintiff,
                                                       COMPLAINT 4:18-cv-04488
    v.

    MEDICREDIT, INC.,                                  JURY TRIAL DEMANDED

    Defendant.


                                           COMPLAINT

           NOW COMES Lisa L. Jones (“Plaintiff”), by and through her attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining of Medicredit, Inc. (“Defendant”) as follows:

                                       NATURE OF THE ACTION

         1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, and violations of the Texas Debt

Collection Act (“TDCA”) pursuant to Tex. Fin. Code Ann. §392.

                                      JURISDICTION AND VENUE

         2. Subject matter jurisdiction is conferred upon this Court by the TCPA, and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States. Supplemental

jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.

         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

Southern District of Texas, Defendant conducts business in the Southern District of Texas and

maintains significant business contacts in the Southern District of Texas.




                                                  1
 
      Case 4:18-cv-04488 Document 1 Filed in TXSD on 11/28/18 Page 2 of 10



                                             PARTIES

    4. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant,

is a “person” as defined by 47 U.S.C. §153(39).

    5. Defendant is a collection agency focused exclusively on medical and healthcare debts with

its headquarters located in St. Louis, Missouri. Defendant’s resisted agent is located at 900 W. 48th

Street, Suite 900, Kansas City, MO 64112. Defendant regularly collects upon consumers across

the country, including those located in the state of Texas.

                             FACTS SUPPORTING CAUSES OF ACTION

    6. Before August 2018, Plaintiff defaulted on a medical debt from St. Elizabeth Hospital

(“subject debt”).

    7. Subsequently, Defendant acquired the rights to collect the defaulted subject debt.

    8. Around August 2018, Plaintiff began receiving calls to her cellular telephone number,

(409) XXX-8620, from Defendant, in an attempt to collect on the defaulted subject debt.

    9. At all times relevant, Plaintiff was  the sole subscriber, owner, possessor, and operator of

her cellular telephone number. Plaintiff is and has always been financially responsible for this

cellular telephone and its services.

    10. Around August 24, 2018, Plaintiff answered a call from Defendant and told Defendant to

stop calling her.

    11. Failing to acquiesce to Plaintiff’s demand that it stop calling, Defendant continued to call

Plaintiff.

    12. Notwithstanding Plaintiff’s request that Defendant cease placing calls to her cellular phone,

Defendant placed or caused to be placed no less than 11 harassing phone calls to Plaintiff’s cellular

phone between August 2018 and the present day.



                                                  2
 
      Case 4:18-cv-04488 Document 1 Filed in TXSD on 11/28/18 Page 3 of 10



    13. Moreover, in the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable

period of “dead air” while Defendant’s telephone system attempted to connect Plaintiff to a live

agent.

    14. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant

attempting to collect on the subject debt.

    15. Likewise, Plaintiff also hears what sounds to be call center noise in the background of

Defendant’s collection calls.

    16. Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and Defendant

continued its phone harassment campaign.

    17. Defendant intentionally harassed and abused Plaintiff on numerous occasions by calling

with such frequency as can be reasonably expected to harass.

    18. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system, a system that is commonly used in the debt collection

industry to collect defaulted debts.

    19. The phone number that Defendant most often uses to contact Plaintiff is (800) 888-2238,

but upon information and belief, it may have used other phone numbers to place calls to Plaintiff’s

cellular phone.

                                              DAMAGES

    20. Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily life and

general well-being.

    21. Plaintiff has expended time and incurred costs consulting with her attorneys as a result of

Defendant’s unfair, deceptive, and misleading actions.



                                                 3
 
      Case 4:18-cv-04488 Document 1 Filed in TXSD on 11/28/18 Page 4 of 10



    22. Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful attempts to

collect the subject debt.

    23. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, increased risk of

personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited debt collection calls, harassment, emotional distress, anxiety, loss of

concentration, diminished value and utility of her telephone equipment and telephone subscription

services, debilitating Plaintiff’s voicemail capacity, the wear and tear caused to her cellular

telephone, the loss of battery charge, the loss of battery life, and the per-kilowatt electricity costs

required to recharge her cellular telephone as a result of increased usage of her telephone services.

               COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION

    24. Plaintiff restates and realleges paragraphs 1 through 23 as though fully set forth herein.

    25. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) or prerecorded or artificial voice without

Plaintiff’s prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

    26. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

    27. Upon information and belief, based on Defendant’s lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

cellular telephone.



                                                  4
 
      Case 4:18-cv-04488 Document 1 Filed in TXSD on 11/28/18 Page 5 of 10



    28. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

    29. Defendant violated the TCPA by placing no less than 11 phone calls to Plaintiff’s cellular

phone between August 2018 and the present day, using an ATDS without her prior consent.

    30. Any prior consent, if any, was revoked by Plaintiff’s verbal revocations.

    31. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her cellular

phone.

    32. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

    33. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

    34. Defendant, through its agents, representatives, subsidiaries, and/or employees acting

within the scope of their authority acted intentionally in violation of 47 U.S.C. §227(b)(1)(A)(iii).

    35. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and

knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).




                                                 5
 
      Case 4:18-cv-04488 Document 1 Filed in TXSD on 11/28/18 Page 6 of 10



WHEREFORE, Plaintiff LISA L. JONES respectfully prays this Honorable Court for the
following relief:
    a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
    b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C); and
    c. Awarding Plaintiff costs and reasonable attorney fees;
    d. Enjoining Defendant from further contacting Plaintiff; and
    e. Awarding any other relief as this Honorable Court deems just and appropriate.
            COUNT II – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    36. Plaintiff restates and realleges paragraphs 1 through 35 as though fully set forth herein.

    37. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

    38. The alleged subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

    39. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

    40. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

    41. Defendant used the telephone to attempt to collect the subject debt and, as such, engaged

in “communications” as defined in FDCPA §1692a(2).

    42. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

    43. Defendant violated 15 U.S.C. §§1692c(a)(1), d, d(5), and f through its unlawful debt

collection practices.



                                                  6
 
      Case 4:18-cv-04488 Document 1 Filed in TXSD on 11/28/18 Page 7 of 10



         a. Violations of FDCPA § 1692c

    44. Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being notified

to stop. This repeated behavior of continuously and systematically calling Plaintiff’s cellular

telephone over and over after she demanded that it cease contacting her was harassing and abusive.

Even after being told to stop contacting her, Defendant continued its onslaught of phone calls with

the specific goal of oppressing and abusing Plaintiff into paying the subject debt.

    45. Furthermore, Defendant has relentlessly called Plaintiff 11 times. This volume of calls

shows that Defendant willfully ignored Plaintiff’s plea with the goal of annoying and harassing

her into submission.

    46. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient, unwanted, and distressing to her.

         b. Violations of FDCPA § 1692d

    47. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

relentlessly calling Plaintiff’s cellular telephone, using an ATDS, to collect the subject debt.

Moreover, Defendant continued placing the relentless calls after Plaintiff demanded that the calls

cease.

    48. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff. Specifically, Defendant placed or

caused to be placed numerous harassing phone calls to Plaintiff’s cellular telephone from August

2018 through the present day, using an ATDS without her prior consent.




                                                 7
 
      Case 4:18-cv-04488 Document 1 Filed in TXSD on 11/28/18 Page 8 of 10



       c. Violations of FDCPA § 1692f

    49. Defendant violated §1692f by using unfair and unconscionable means to attempt to collect

on the subject debt. Specifically, Defendant’s conduct was unconscionable because it continued

placing calls to Plaintiff cellular telephone, using an ATDS, after she requested it cease such calls.

Despite Plaintiff’s demand that Defendant cease placing calls to her cellular telephone, Defendant

continued its unfair conduct of placing harassing phone calls to Plaintiff’s cellular telephone.

    50. As an experienced debt collector, Defendant knew or should have known the ramifications

of collecting on a debt through harassing phone calls to the cellular phones of consumers.

    51. Upon information and belief, Defendant systematically places unsolicited and harassing

debt collection calls to consumers in Texas in order to aggressively collect debts allegedly in

default to increase its profitability at the consumers’ expense.

    52. As stated above, Plaintiff was severely harmed by Defendant’s conduct.

WHEREFORE, Plaintiff LISA L. JONES respectfully requests that this Honorable Court:

       a. Declare that the practices complained of herein are unlawful and violate the
           aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
           for the underlying FDCPA violations;
       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k; and
       d. Award any other relief as the Honorable Court deems just and proper.

                 COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

    53. Plaintiff restates and realleges paragraphs 1 through 52 as though fully set forth herein.

    54. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).




                                                  8
 
       Case 4:18-cv-04488 Document 1 Filed in TXSD on 11/28/18 Page 9 of 10



    55. The alleged subject debt is a “debt” and “consumer debt” as defined by Tex. Fin. Code

Ann. § 392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for

personal, family, or household purposes.

    56. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) and (7).

        a. Violations of TDCA § 391.302

    57. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

    58. Defendant violated the TDCA when it continuously called Plaintiff’s cellular phone after

she notified it to stop calling. This repeated behavior of systematically calling Plaintiff’s phone

despite her demands was oppressive, harassing, and abusive. The repeated contacts were made

with the hope that Plaintiff would not default on a payment. The frequency and volume of calls

shows that Defendant willfully ignored Plaintiff’s pleas with the intent of annoying and harassing

her.

    59. Furthermore, Defendant relentlessly contacted Plaintiff no less than 11 times. Placing such

voluminous calls in short succession constitutes conduct causing a telephone to ring repeatedly or

continuously with the intent to annoy, abuse, and harass Plaintiff into making payment in violation

of the TDCA.

    60. Upon being told to stop calling, Defendant had ample reason to be aware that it should

cease its harassing campaign of collection phone calls. Nevertheless, Defendant consciously chose

to continue placing calls to Plaintiff’s cellular phone.




                                                  9
 
     Case 4:18-cv-04488 Document 1 Filed in TXSD on 11/28/18 Page 10 of 10



WHEREFORE, Plaintiff LISA L. JONES respectfully requests that this Honorable Court:

       a. Declare that the practices complained of herein are unlawful and violate the
          aforementioned statute;
       b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
       c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
       d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
          underlying violations;
       e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
          Ann. § 392.403(b) ; and
       f. Award any other relief as the Honorable Court deems just and proper


Plaintiff demands trial by jury.


Dated: November 28, 2018                                    Respectfully Submitted,

                                                            /s/ Alexander J. Taylor
                                                            /s/ Marwan R. Daher
                                                            /s/ Omar T. Sulaiman
                                                            Alexander J. Taylor, Esq.
                                                            Marwan R. Daher, Esq.
                                                            Omar T. Sulaiman, Esq.
                                                            Counsel for Plaintiff
                                                            Sulaiman Law Group, Ltd
                                                            2500 S Highland Ave, Suite 200
                                                            Lombard, IL 60148
                                                            Telephone: (630) 575-8181
                                                            ataylor@sulaimanlaw.com
                                                            mdaher@sulaimanlaw.com
                                                            osulaiman@sulaimanlaw.com




                                               10
 
